Citation Nr: 1105578	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  93-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left leg disability.

2.  Entitlement to service connection for chronic poliomyelitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from September 1971 to May 
1974.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for left leg, left knee 
and low back disabilities.  This case was originally before the 
Board in November 1993, at which time it was remanded for 
additional development of the record.  By decision dated March 
1999, the Board denied the claims for service connection for left 
knee and low back disabilities, and remanded the claim for 
service connection for a left leg disability for additional 
development of the record.  

In a December 1999 determination, the Board again denied service 
connection for a left leg disability.  The Veteran appealed this 
determination to the United States Court of Appeals for Veterans 
Claims (Court) which, by Order dated December 2000, granted a 
Joint Motion for Remand and to Stay Proceedings.  Subsequently, 
the case has been before the Board and the Court on several 
occasions.  The most recent Board decision was in January 2006, 
and again denied service connection for a left leg disability.  
In May 2009, the Court set aside this determination and remanded 
the case for additional development of the record.  

In addition, by rating action dated April 1999, the RO denied 
service connection for chronic poliomyelitis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

While further delay is regrettable, the Board notes that further 
development is necessary with respect to the claims, given the 
decision of the Court.

In his claim for service connection for a left leg disability 
submitted in July 1991, the Veteran asserted he was an in-patient 
at that time at the VA hospital in Tuscaloosa, Alabama.  The 
Court noted in its May 2009 decision that the VA had not 
attempted to procure the hospital records.  

In addition, the Court observed that in its November 1993 remand, 
the Board directed that the Veteran should be afforded a VA 
orthopedic examination, which should include a review of the 
claims folder, and an opinion regarding whether any pathology of 
the involved joints could be attributed to pre-service 
poliomyelitis and, if so, whether it had increased in severity in 
service.  The Court acknowledged that an examination could not be 
performed because the Veteran was incarcerated.  However, while 
the opinion was obtained, the Court pointed out that the claims 
folder was incomplete, and the missing information included the 
records from the July 1991 VA hospitalization.  Accordingly, the 
Court directed that the VA should make another attempt to examine 
the Veteran.  If this was not possible, another medical opinion 
should be procured.

By rating decision dated April 1999, the RO denied service 
connection for chronic poliomyelitis.  The Board has construed a 
November 1999 statement from the Veteran's representative at that 
time as a notice of disagreement with this determination.  Where 
a statement of the case has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral is required by the Board.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  After the RO has issued the statement of the 
case, this claim should be returned to the Board only if the 
Veteran perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).  This matter must, 
accordingly, be remanded for issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the discharge summary of the 
July 1991 hospitalization at the VA Medical 
Center, Tuscaloosa, Alabama, along with any 
pertinent records of treatment for polio or 
a left leg disorder during that 
hospitalization.  If for any reason records 
are not obtained, that should be certified 
in the claims file that the Federal records 
are not available and the reasons 
therefore.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
etiology of any left leg disability.  If it 
is not possible for the Veteran to be 
examined, a physician should review the 
claims folder.  He should be requested to 
provide a diagnosis of any current left leg 
pathology, state whether it preexisted 
service and, if so, provide an opinion 
concerning whether it increased in severity 
beyond the natural progression of the 
disorder during service.  If a current left 
leg disability was not present prior to 
service, the examiner should state whether 
the Veteran's current disability is related 
to the symptoms he had in service.  The 
examiner should also state whether 
preexisting poliomyelitis increased in 
severity in service.  The rationale for any 
opinion expressed should be set forth.  If 
an examination is conducted, the claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

3.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

4.  The RO/AMC should issue a statement of 
the case reflecting its adjudication of the 
issue of service connection for chronic 
poliomyelitis.  The appellant and his 
representative should be afforded the 
appropriate period of time to respond.  
This issue should be returned to the Board 
only if the Veteran and/or his 
representative submits a timely substantive 
appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


